Citation Nr: 1647719	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tremors, left side of body.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for a rotator cuff injury, right shoulder.  

4.  Entitlement to service connection for patellofemoral syndrome, left knee.  

5.  Entitlement to service connection for allergic rhinitis.  

6.  Entitlement to service connection for left ear hearing loss.  

7.  Entitlement to an initial rating in excess of 10 percent prior to March 29, 2013, and in excess of 40 percent thereafter for degenerative disc disease of the thoracic spine.  

8.  Entitlement to an initial compensable rating for right ear hearing loss.  

9.  Entitlement to an initial compensable rating for scar, wart removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2006 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The rating decision granted service connection for degenerative disc disease of the thoracic spine and assigned a 10 percent rating; granted service connection for right ear hearing loss and assigned a noncompensable rating; and granted service connection for scar, wart removal and assigned noncompensable rating.  The rating decision also denied service connection for cyclic vomiting; left ear hearing loss; tremors, left side of the body; pseudofolliculitis barbae; rotator cuff injury, right shoulder; patellofemoral syndrome, left knee; and allergic rhinitis.  The Veteran filed a notice of disagreement in November 2011 and was provided with a statement of the case in November 2013.  The Veteran perfected his appeal with a December 2013 VA Form 9.  

In a November 2013 rating decision, the RO granted service connection for cyclic vomiting.  Therefore, the issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The rating decision also assigned a 40 percent rating for degenerative disc disease of the thoracic spine, effective March 29, 2013.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled to appear at a Board hearing in November 2016.  However, as discussed below, prior to the hearing he withdrew his pending appeal and, thus, his hearing request.  See 38 C.F.R. §§ 20.702 (e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Prior to the promulgation of a decision, in an October 2016 written statement the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 
Here, in an October 2016 statement, the Veteran requested to withdraw his appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration.  38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


